DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It is noted that the status identifiers for withdrawn claims 6,10,13,14,16,19 are incorrect and should be designated as “withdrawn”. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,2,8,9,11,12,20,22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	For claim 1, the added limitation of “a plurality of transfer units” is not supported in the original specification, hence also ““wherein the transfer unit includes a hold unit” and “a pull-out member located anterior to each corresponding transfer unit”. Para. 0014 of the specification clearly states “a rotating table 20 as a transfer unit”, thus, there is no plurality of transfer units disclosed. Throughout the specification, applicant explained only one transfer unit and not a plurality of transfer units. Thus, the added limitation appears to be lack in description and is a new matter issue.
	All other claims depending on claim 1 are also rejected the same.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2,8,9,11,12,20,22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	For claim 1, the added limitation of “a plurality of transfer units” together with the limitation of “wherein the transfer unit includes a hold unit” and “a pull-out member located anterior to each corresponding transfer unit” are unclear because how can a plurality of transfer units just have a hold unit and/or a pull-out member or does applicant meant each transfer unit include a hold unit and a pull-out member? If the latter, it is still unclear because there is only one transfer unit and not a plurality of transfer unit with each having a hold unit. In addition, in line 10, the limitation of “the pull-out unit” lacks prior antecedent basis.
	All other claims depending on claim 1 are also rejected the same.
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2,5,8,9,11,12,15,17,18,20-27 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20100044582A (herein KR582) in view of JP 3127222 (herein JP222) and JP 2004350548 A (herein JP548).
 	For claim 1, KR582 teaches a grafting device comprising: 
a transfer unit (the whole assembly 100 including reference numbers such as 108,110,112,etc.) configured to transfer, from a first position to a second position, a grafted seedling that is in a state where a cut surface of a graft and a cut surface of a rootstock are closely attached to each other (functional recitation to which the transfer unit of KR582 can and does performed the intended function of configured to transfer from a first position to a second position); 
a tape supply unit (200) configured to arrange a tape (202) in a location between the first position and the second position in such a manner that the tape crosses a transfer path of the grafted seedling and the tape is allowed to be pulled out from the tape supply unit (functional recitation to which the tape supply unit of KR582 can and does performed the intended function of configured to arrange the tape); 
a pull-out member (314 or 212,214) located anterior to each corresponding transfer unit in a transfer direction (the graft seedling 800 is placed in the space between ref. 112 and ref. 102, and ref. 112 moves the graft seedling towards ref. 102, thus, that is the transfer direction) of the grafted seedling so as to move along with the corresponding transfer unit ahead of the grafted seedling on the transfer path of the grafted seedling (movement by the rotating shaft 208 as it rotates along with the transfer unit as the pneumatic cylinder 108 pushes the gripping block 112 against the graft seedling 800), the pull-out unit being configured to pull out the tape from the tape supply unit while bending the tape so as to form a first part and a second part of the tape (fig. 6c shows the pull-out member performing the functional recitation of bending the tape), the first part facing the second part, such that a closely attached part of the grafted seedling is sandwiched between the first part of the tape and the second part of the tape (see figs. 6a-6i); and 
wherein the transfer unit includes a hold unit (110,112) holding the graft.
However, KR582 is silent about a plurality of transfer units; a welding unit configured to cover a periphery of the closely attached part of the grafted seedling with the tape and weld the tape, wherein the hold unit holding the graft and the rootstock so that an axial direction of the graft and an axial direction of the rootstock are in a vertical direction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of transfer units in the system of KR582, since it is has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (depending on the user’s space availability and mass production so as to produce more grafting). St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
JP222 teaches a grafting device comprising a welding unit (the ultrasonic welding unit as stated in the translation) configured to cover a periphery of the closely attached part of the grafted seedling with the tape (the thermoplastic binding tape as stated in the translation) and weld the tape. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a welding unit as taught by JP222 in the grafting device of KR582 in order to further bind the tape to the grafted seedling for a better attachment. 
JP548 teaches a grafting device comprising a hold unit (4,5) holding the graft and the rootstock so that an axial direction of the graft and an axial direction of the rootstock are in a vertical direction (figs. 5,8,10). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the hold unit of KR582 holding the graft and the rootstock so that an axial direction of the graft and an axial direction of the rootstock are in a vertical direction as taught by JP548, since it is has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art (both horizontal or vertical rotation or direction of the hold unit would result in the same to graft the seedling). In re Einstein, 8 USPQ 167.	
For claim 2, KR582 as modified by JP222 and JP548 teaches the grafting device according to claim 1, and further teaches wherein tape supply unit is configured to arrange a tape that is a thermoplastic resin film (functional recitation to which the tape supply unit of KR582 can and does performed the intended function), and the welding unit is configured to ultrasonically weld the tape (JP222 teaches ultrasonically welding the tape).
For claim 5, KR582 teaches a grafting device comprising: 
a table (104);
a hold unit (4,5) configured to hold a graft and a rootstock in an outer peripheral portion of the rotating table, an axial direction of the graft and an axial direction of the rootstock intersecting with a plane including a top face of the table; 
a tape supply unit (200) configured to arrange a tape (202) made of thermoplastic resin in a location between a first position and a second position of a transfer path of a grafted seedling that is in a state where cut surfaces of the graft and the rootstock are closely attached to each other in such a manner that the tape crosses the transfer path of the grafted seedling and is allowed to be pulled out from the tape supply unit (functional recitation to which the tape supply unit of KR582 can and does performed the intended function of configured to arrange the tape); 
a sandwiching mechanism (314 or 212,214) configured to pull out the tape from the tape supply unit toward a location ahead of the grafted seedling tape on the transfer path before the grafted seedling comes in contact with the tape while forming a first part and a second part of the tape, the first part facing the second part, and then sandwich a closely attached part of the grafted seedling between the first part of the tape and the second part of the tape (figs. 6a-6i; also functional recitation to which the sandwiching mechanism of KR582 can and does performed the intended function of configured to pull out); and 3Application No.: 16/089,010Docket No.: P180639US00 
wherein the sandwiching mechanism includes a pull-out member (314 or 212, 214) that is located anterior to the hold unit in a rotational direction and is configured to pull out the tape from the tape supply unit as the rotating table rotates (functional recitation to which the pull-out member of KR582 can and does performed the intended function of configured to pull out).  
However, KR582 is silent about a rotating table configured to rotate around a rotating shaft, hence, the hold unit configured to hold a graft and a rootstock in an outer peripheral portion of the rotating table, an axial direction of the graft and an axial direction of the rootstock intersecting with a plane including a top face of the rotating table and the pull-out member configured to pull out the tape from the tape supply unit as the rotating table rotates; a welding unit configured to ultrasonically weld the first part and the second part of the tape to cover a periphery of the closely attached part of the grafted seedling.
JP548 teaches a grafting device comprising a rotating table (6,7) configured to rotate around a rotating shaft (29); and a hold unit (4,5) configured to hold a graft and a rootstock in an outer peripheral portion of the rotating table (fig. 6), an axial direction of the graft and an axial direction of the rootstock intersecting with a plane including a top face of the rotating table (figs. 5-6,8,10). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a rotating table as taught by JP548 in the grafting device of KR582 in order to provide a rotatable table for the user for ease of grafting the grafting seedling for a more efficient production. In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the hold unit of KR582 be at an axial direction of the graft and an axial direction of the rootstock intersecting with a plane including a top face of the rotating table as taught by JP548, since it is has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art (both horizontal or vertical rotation or direction of the hold unit would result in the same to graft the seedling). In re Einstein, 8 USPQ 167.	
The combination of KR582 as modified by JP548 would result in the pull-out member (of KR582) configured to pull out the tape from the tape supply unit as the rotating table rotates (rotating table as relied on JP548).
JP222 teaches a grafting device comprising a welding unit (the ultrasonic welding unit as stated in the translation) configured to cover a periphery of the closely attached part of the grafted seedling with the tape (the thermoplastic binding tape as stated in the translation) and weld the tape. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a welding unit as taught by JP222 in the grafting device of KR582 as modified by JP548 in order to further bind the tape to the grafted seedling for a better attachment.
For claim 8, KR582 as modified by JP548 and JP222 teaches the grafting device according to claim 1, and further teaches a displacing mechanism (can be refs. 312, 308,304,310,306 OR refs. 206,208,204 of KR582) configured to temporarily displace the pull-out member from the transfer path of the grafted seedling.  
For claim 9, KR582 as modified by JP548 and JP222 teaches the grafting device according to claim 8, and further teaches the pull-out member (212,214 of KR582) is swingable so as to be in an orientation allowing displacement from the transfer path of the grafted seedling (swingable due to elements 208,204,206) and the displacing mechanism includes a guide unit (204 or 206) that guides the pull-out member so that the pull-out member swings at a predetermined position.  
For claim 11, KR582 as modified by JP548 and JP222 teaches the grafting device according to claim 1, and further teaches the welding unit is configured to cut a welded part of a tape at a same time as welding (as relied on JP222).
For claim 12, KR582 as modified by JP548 and JP222 teaches the grafting device according to claim 1, and further teaches wherein the pull-out member is configured to apply a predetermined tension to a tape pulled out from the tape supply unit (functional recitation to which the pull-out member of KR582 can and does the intended function).
For claim 15, KR582 as modified by JP548 and JP222 teaches the grafting device according to claim 5, and further teaches a displacing mechanism (can be refs. 312, 308,304,310,306 OR refs. 206,208,204 of KR582) configured to temporarily displace the pull-out member from the transfer path of the grafted seedling.  
For claim 17, KR582 as modified by JP548 and JP222 teaches the grafting device according to claim 5, and further teaches wherein the welding unit is configured to cut a welded part of a tape at a same time as welding (as relied on JP222).  
For claim 18, KR582 as modified by JP548 and JP222 teaches the grafting device according to claim 5, and further teaches wherein the pull-out member is configured to apply a predetermined tension to a tape pulled out from the tape supply unit (functional recitation to which the pull-out member of KR582 can and does the intended function).
For claim 20, KR582 as modified by JP548 and JP222 teaches the grafting device according to claim 1, and further teaches wherein the pull-out member includes a pin (314 or the rod member of refs. 212,214 of KR582) that transfers through the transfer path in advance of the grafted seedling and that is configured to pull out the tape from the tape supply unit with tape forming a substantially U-shape around the pin (figs. 6b-d of KR582 shows U-shaped tape around the pin).  
For claim 21, KR582 as modified by JP548 and JP222 teaches the grafting device according to claim 5, and further teaches wherein the pull-out member includes a pin (314 or the rod member of refs. 212,214 of KR582) that transfers through the transfer path in advance of the grafted seedling as the rotating table rotates and that is configured to pull out the tape from the tape supply unit with tape forming a substantially U-shape around the pin (figs. 6b-d of KR582 shows U-shaped tape around the pin).  
For claim 22, KR582 as modified by JP548 and JP222 teaches the grafting device according to claim 20, and further teaches a tape (202 of KR582) made of thermoplastic resin (202 is vinyl) on the transfer path of the grafted seedling that is configured to be pulled out from the tape supply unit by the pin of the pull-out member to 7Application No.: 16/089,010Docket No.: P180639US00 form a substantially U-shape around the pin with a closely attached part of the grafted seedling sandwiched between a first side of the U-shape and a second side of the U-shape (as shown in figs. 6b-d).  
For claim 23, KR582 as modified by JP548 and JP222 teaches the grafting device according to claim 21, and further teaches a tape (202 of KR582) made of thermoplastic resin (202 is vinyl) on the transfer path of the grafted seedling that is configured to be pulled out from the tape supply unit by the pin of the pull-out member to form a substantially U-shape around the pin with a closely attached part of the grafted seedling sandwiched between a first side of the U-shape and a second side of the U-shape  (as shown in figs. 6b-d). 
For claim 24, KR582 as modified by JP548 and JP222 teaches the grafting device according to claim 20, and further teaches means (312,310,308,306,304 OR 206,208,204 of KR582, depending on if the pin is considered to be ref. 314 OR if the pin is considered to be refs. 212,214 of KR582) for moving the pin ahead of the grafted seedling on the transfer path of the grafted seedling and for causing the pin to contact and pull out the tape from the tape supply unit such that the tape sandwiches the closely attached part of the grafted seedling between the first part of the tape and the second part of the tape, wherein the first part of the tape and the second part of the tape are parts of the same piece of tape pulled out by the pull-out member (as shown in figs. 6a-6i of KR582).
For claim 25, KR582 as modified by JP548 and JP222 teaches the grafting device according to claim 21, further including: means (312,310,308,306,304 OR 206,208,204 of KR582, depending on if the pin is considered to be ref. 314 OR if the pin is considered to be refs. 212,214 of KR582) for moving the pin ahead of the grafted seedling on the transfer path of the grafted seedling and for causing the pin to contact and pull out the tape from the tape supply unit such that the tape sandwiches the closely attached part of the grafted seedling between the first part of the tape and the second part of the tape, wherein the first part of the tape and 8Application No.: 16/089,010Docket No.: P180639US00 the second part of the tape are parts of the same piece of tape pulled out by the pull-out member (as shown in figs. 6a-6i of KR582).  
For claim 26, KR582 teaches a grafting device comprising: 
a transfer unit (100) configured to transfer, from a first position to a second position, a grafted seedling that is in a state where a cut surface of a graft and a cut surface of a rootstock are closely attached to each other (functional recitation to which the transfer unit of KR582 can and does performed the intended function of configured to transfer from a first position to a second position); 
a tape supply unit (200) configured to arrange a tape in a location between the first position and the second position in such a manner that the tape crosses a transfer path of the grafted seedling and the tape is allowed to be pulled out from the tape supply unit (functional recitation to which the tape supply unit of KR582 can and does performed the intended function of configured to arrange the tape); 
a pull-out member (314 or 212,214) configured to move ahead of the grafted seedling on the transfer path of the grafted seedling to pull out the tape from the tape supply unit, and sandwich a closely attached part of the grafted seedling between a first part of the tape and a second part of the tape, the second part facing the first part (functional recitation to which the pull-out member of KR582 can and does performed the intended function as shown in figs. 6a-i); and 
a pushing member (can be element 108 and unnumbered element right above 108 where the direction arrow is located that urges the grafting seedling but never comes in contact with the seedling);
wherein the pull-out member is located anterior to the hold unit in a transfer direction of the hold unit (see figs. 6a-6i), and 
wherein the pushing member and the welding unit sandwiches the tape when the welding unit welds the tape.  
However, KR582 is silent about a welding unit configured to cover a periphery of the closely attached part of the grafted seedling with the tape and weld the tape, hence, such that the first part and the second part of the tape are sandwiched between the pushing member and the welding unit to weld and cut the sandwiched first and second parts of the tape at the periphery of the closely attached part of the grafted seedling while remaining the tape connected between the first position and the second position; the pushing member that is opposite to the welding unit across the grafted seedling; and wherein the transfer unit includes a first hold unit that holds a first part of the graft by grasping the first part of the graft and a second hold unit that holds a second part of the rootstock by grasping the second part of the rootstock so that an axial direction of the graft and an axial direction of the rootstock are in a vertical direction, the first part being located higher than the closely attached part in the vertical direction, the second part being located 9Application No.: 16/089,010Docket No.: P180639US00 lower than the closely attached part in the vertical direction, the first part being different from the second part.
JP222 teaches a grafting device comprising a welding unit (the ultrasonic welding unit as stated in the translation) configured to cover a periphery of the closely attached part of the grafted seedling with the tape and weld the tape (the thermoplastic binding tape as stated in the translation). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a welding unit as taught by JP222 in the grafting device of KR582 in order to further bind the tape to the grafted seedling for a better attachment.
The combination of KR582 as modified by JP222 is silent about the pushing member that is opposite to the welding unit across the grafted seedling; and such that the first part and the second part of the tape are sandwiched between the pushing member and the welding unit to weld and cut the sandwiched first and second parts of the tape at the periphery of the closely attached part of the grafted seedling while remaining the tape connected between the first position and the second position. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the pushing member of KR582 as modified by JP222 be opposite to the welding unit (as relied on JP222) across the grafted seedling , since it has been held that rearranging parts of an invention involves only routine skill in the art (depending on the user’s preference to place the parts of the device based on space availability and location of the parts relative to each other). In re Japikse, 86 USPQ 70. 
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the pushing member of KR582 be such that the first part and the second part of the tape are sandwiched between the pushing member and the welding unit to weld and cut the sandwiched first and second parts of the tape at the periphery of the closely attached part of the grafted seedling while remaining the tape connected between the first position and the second position, since it has been held that rearranging parts of an invention involves only routine skill in the art (common sense ingenuity would have one to locate the pushing member, the welding member, and the tape in a sandwiched manner so as to allow the device to be able to weld, cut, and wrap the graft with the tape; otherwise, it would not make sense to locate these members elsewhere because the steps to weld, cut and wrap are done together). In re Japikse, 86 USPQ 70. 
JP548 teaches a grafting device comprising a transfer unit (6,7,4,5) includes a first hold unit (4) that holds a first part of the graft by grasping the first part of the graft and a second hold unit  (5) that holds a second part of the rootstock by grasping the second part of the rootstock so that an axial direction of the graft and an axial direction of the rootstock are in a vertical direction (fig. 5), the first part being located higher than the closely attached part in the vertical direction (fig. 5), the second part being located 9Application No.: 16/089,010Docket No.: P180639US00 lower than the closely attached part in the vertical direction, the first part being different from the second part. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the transfer unit of KR582 as modified by JP222 includes a first hold unit that holds a first part of the graft by grasping the first part of the graft and a second hold unit that holds a second part of the rootstock by grasping the second part of the rootstock so that an axial direction of the graft and an axial direction of the rootstock are in a vertical direction, the first part being located higher than the closely attached part in the vertical direction, the second part being located 9Application No.: 16/089,010Docket No.: P180639US00 lower than the closely attached part in the vertical direction, the first part being different from the second part, as taught by JP548, since it is has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art (both horizontal or vertical rotation or direction of the hold unit would result in the same to graft the seedling). In re Einstein, 8 USPQ 167.	
For claim 27, KR582 teaches a grafting device comprising: 
a table (104);
a tape supply unit (200) configured to arrange a tape (202) made of thermoplastic resin (202 is vinyl) in a location between a first position and a second position of a transfer path of a grafted seedling that is in a state where cut surfaces of the graft and the rootstock are closely attached to each other in such a manner that the tape crosses the transfer path of the grafted seedling and the tape is allowed to be pulled out from the tape supply unit (see figs. 6a-6i; also, functional recitation to which the tape supply unit of KR582 can and does performed the intended function of configured to arrange); 
a sandwiching mechanism (314 or 212,214) configured to pull out the tape from the tape supply unit and sandwich a closely attached part of the grafted seedling between a first part of the tape and a second part of the tape, the second part facing the first part (functional recitation to which the sandwiching mechanism of KR582 can and does performed the intended function of configured to pull out); and 
10Application No.: 16/089,010Docket No.: P180639US00a pushing member (can be element 108 and unnumbered element right above 108 where the direction arrow is located that urges the grafting seedling but never comes in contact with the seedling);
wherein the sandwiching mechanism includes a pull-out member (314 or 212, 214) that is located anterior to the hold unit in a rotational direction and pulls out the tape from the tape supply unit. 
However, KR582 is silent about the table being a rotating table configured to rotate around a rotating shaft; a first hold unit configured to hold a graft in an outer peripheral portion of the rotating table and a second hold unit configured to hold a rootstock in the outer peripheral portion of the rotating table, an axial direction of the graft and an axial direction of the rootstock intersecting with a plane including a top face of the rotating table; a welding unit configured to ultrasonically weld the first part and the second part of the tape to cover a periphery of the closely attached part of the grafted seedling; the pushing member that is opposite to the welding unit across the grafted seedling, hence, such that the first part and the second part of the tape are sandwiched between the pushing member and the welding unit to weld and cut the sandwiched first and second parts of the tape at the periphery of the closely attached part of the grafted seedling while remaining the tape connected between the first position and the second position; the pull-out member that is located anterior to the hold unit in a rotational direction and pulls out the tape from the tape supply unit as the rotating table rotates; wherein the first hold unit holds a first part, which is located higher than the closely attached part in the axial direction, of the graft, and the second hold unit holds a second part, which is located lower than the closely attached part in the axial direction, of the rootstock; wherein the pushing member and the welding unit sandwiches the tape when the welding unit welds the tape.
JP548 teaches a grafting device comprising a rotating table (6,7) configured to rotate around a rotating shaft(29); a first hold unit (4) configured to hold a graft in an outer peripheral portion of the rotating table and a second hold unit (5) configured to hold a rootstock in the outer peripheral portion of the rotating table, an axial direction of the graft and an axial direction of the rootstock intersecting with a plane including a top face of the rotating table (figs. 5,6,8,10); wherein the first hold unit holds a first part, which is located higher than the closely attached part in the axial direction, of the graft, and the second hold unit holds a second part, which is located lower than the closely attached part in the axial direction, of the rootstock (fig. 5). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a rotating table as taught by JP548 in the grafting device of KR582 in order to provide a rotatable table for the user for ease of grafting the grafting seedling for a more efficient production. In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the hold unit of KR582 be at an axial direction of the graft and an axial direction of the rootstock intersecting with a plane including a top face of the rotating table as taught by JP548, since it is has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art (both horizontal or vertical rotation or direction of the hold unit would result in the same to graft the seedling). In re Einstein, 8 USPQ 167.
The combination of KR582 as modified by JP548 would result in the pull-out member (of KR582) configured to pull out the tape from the tape supply unit as the rotating table rotates (rotating table as relied on JP548).
JP222 teaches a grafting device comprising a welding unit (the ultrasonic welding unit as stated in the translation) configured to ultrasonically weld the first part and the second part of the tape to cover a periphery of the closely attached part of the grafted seedling (the thermoplastic binding tape as stated in the translation). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a welding unit as taught by JP222 in the grafting device of KR582 as modified by JP548 in order to further bind the tape to the grafted seedling for a better attachment.
The combination of KR582 as modified by JP548 and JP222 is silent about the pushing member that is opposite to the welding unit across the grafted seedling, hence and such that the first part and the second part of the tape are sandwiched between the pushing member and the welding unit to weld and cut the sandwiched first and second parts of the tape at the periphery of the closely attached part of the grafted seedling while remaining the tape connected between the first position and the second position. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the pushing member of KR582 as modified by JP222 be opposite to the welding unit (as relied on JP222) across the grafted seedling , since it has been held that rearranging parts of an invention involves only routine skill in the art (depending on the user’s preference to place the parts of the device based on space availability and location of the parts relative to each other). In re Japikse, 86 USPQ 70. 
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the pushing member of KR582 be such that the first part and the second part of the tape are sandwiched between the pushing member and the welding unit to weld and cut the sandwiched first and second parts of the tape at the periphery of the closely attached part of the grafted seedling while remaining the tape connected between the first position and the second position, since it has been held that rearranging parts of an invention involves only routine skill in the art (common sense ingenuity would have one to locate the pushing member, the welding member, and the tape in a sandwiched manner so as to allow the device to be able to weld, cut, and wrap the graft with the tape; otherwise, it would not make sense to locate these members elsewhere because the steps to weld, cut and wrap are done together). In re Japikse, 86 USPQ 70.
The combination of KR582 as modified by JP548 and JP222 would result in the pushing member (of KR582) and the welding unit (as relied on JP222) sandwiches the tape when the welding unit welds the tape (such is the function of the two units to further attach the tape).
Response to Arguments
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive. Applicant argued the following:
 	The Examiner asserts that the grasping portion 100 of KR582 functions as the claimed transfer unit. However, in view of the disclosure in KR582, the grasping portion 100 is not movable or capable of transferring the grafted seedling 800, as the position of the grafted seedling is fixed with the first vertical frame 106.

 	It is the whole assembly 100 with references such as 108,110,112, etc. and not the portion that is attached to ref. 106. Given that, at least refs. 110,112, which are part of the transfer unit, do move the grafted seedling from a first position to a second position as claimed. The translation clearly states that the invention is broadly divided into various sections “The configuration of the present invention can be broadly divided into a grip part 100, a vinyl binding part 200, a vinyl holding and cutting part 300, a rotation drive part 400, a forward and backward drive part 500, and a plastic wrap”. Even the drawings show this and not just ref. 100 because the figures clearly show that ref. 100 is pointing in general to the whole assembly. In addition, as stated in numeral 7 above, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
 	In addition, KR582 does not disclose "a plurality of transfer units ... and a pull-out member located anterior to each corresponding transfer unit in a transfer direction of the grafted seedling corresponding pull-out members, ... " as recited in amended claim 1. KR582 cannot be modified to meet the claimed requirements since, if the apparatus of KR582 were modified to transfer or rotate a plurality of grasping portions 100 with respect to the vinyl binding part 200, such modification would destroy the principle operation of KR582.

 	As stated in the above rejection, applicant’s invention does not state a plurality of transfer units. The specification clearly stated on para. 0014 that there is a rotating table 20 that is a transfer unit. In addition, the figures show one transfer unit and not multiple units on the table or any where else. The figures and specification seem to described one transfer unit with a plurality of holding unit but not a plurality of transfer units. Moreover, having a plurality of transfer units versus one transfer unit would be a mere 
mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	In regard to the argument of “a pull-out member located anterior to each corresponding transfer unit in a transfer direction of the grafted seedling corresponding pull-out members”, refs. 314 OR 212 214 are designated as pull-out member and they are anterior to the transfer unit 100 in a transfer direction as shown in fig. 6a as the arrow near ref. 322. The graft seedling is placed in the space between ref. 112 and ref. 102, and ref. 112 moves the graft seedling towards ref. 102, thus, that is the transfer direction. 
Claim 2 has been amended to recite: "a sandwiching mechanism configured to pull out the tape from the tape supply unit toward a location ahead of the grafted seedling on the transfer path before the grafted seedling comes in contact with the tape while forming a first part and second part of the tape, the first part facing the second part, and then sandwich a closely attached part of the grafted seedling between the first part of the tape and the second part of the tape."  KR582 also fails to disclose the claimed sandwiching mechanism that pulls out the tape toward a location ahead of the grafted seedling on the transfer
path of the grafted seedling.
	The examiner believed that applicant meant claim 5 and not claim 2 for this argument. In any event, the claimed limitation is merely functional recitation to which the structure of KR582, i.e. sandwiching mechanism, can and does performed the intended function as shown in figs. 6a-6i. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. For example, fig. 6a shows the sandwiching mechanism 314 OR 212, 214 with structures that can performed the function of pulling out the tape from any direction. The structures are rollers and tweezer; thus, these members can pull out the tape in any location or direction, ahead or behind or left or right. In addition, not only can these structures perform the intended function, but it DOES perform the function because refs. 314,212,214 pull out the tape 202 from the tape supply unit 210,205 towards a location ahead of the grafted seedling to the right if viewing fig. 6a for example. The rest of figs. 6b-6i show how the grafted seedling is being sandwiched and wrapped. 

 	As noted above, claims 26 and 27 have been amended to recite that the first part and the second part of the tape are sandwiched between the pushing member and the welding unit to weld and cut the sandwiched first and second parts of the tape at the periphery of the closely attached part of the grafted seedling while remaining the tape connected between the first position and the second position.  It is noted that none of the cited references, even in combination thereof, teaches the device that cuts part of the tape and remains the tape connected at the same time. 

As stated in the above rejection, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the pushing member of KR582 be such that the first part and the second part of the tape are sandwiched between the pushing member and the welding unit to weld and cut the sandwiched first and second parts of the tape at the periphery of the closely attached part of the grafted seedling while remaining the tape connected between the first position and the second position, since it has been held that rearranging parts of an invention involves only routine skill in the art (common sense ingenuity would have one to locate the pushing member, the welding member, and the tape in a sandwiched manner so as to allow the device to be able to weld, cut, and wrap the graft with the tape; otherwise, it would not make sense to locate these members elsewhere because the steps to weld, cut and wrap are done together). In re Japikse, 86 USPQ 70. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643